Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, including the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, and the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114. Applicant' s submission filed on 12/17/2021 has been entered.
The amendment filed 12/17/2021 which amends claims1, 55, 140-142 and 144-146 and cancels claims 137-139, 143 and 147 has been entered.
Claims 5-6, 31, 33, 37, 39, 41, 43, 45-46, 53 and  60-61 were canceled by the amendment  filed 10/16/2020; Claims 3, 7-12, 14, 16-26, 28, 30, 32, 34-36, 38, 40, 42, 44, 47-52, 54, 57, 59, 62-67, 69, 71, 78, 80-84, 87, 89-93, 95, 97-99, 101-103, 107-108, 112, 114-122, 125-126 and 128-136 were canceled by the amendment filed 6/11/2019. 
The following office action is applied to the pending claims 1-2, 4, 13, 15, 27, 29, 55-56, 58, 68, 70, 140-142, 144-146 and 148.

   The following is an examiner's statement of reasons for allowance: 

The 102 rejection of claims 1, 2, 4, 15, 27, 29, 55-56, 58, 70, 143 and 147 by WO2009145838 is withdrawn in light of the amendment (filed 12/17/2021) of claims 1 and 55 and in light of the cancelation of claims 143 and 147. 
The 102 rejection of claims 137-139 by WO2013115959 is withdrawn in light of the cancelation of claims 137-139. 
The 103 rejection of claims 13 and 68 by WO2009145838, Benz et al. and US20150093794 is withdrawn in light of the amendment (filed 12/17/2021) of claims 1 and 55 from which claims 13 and 68 depend, respectively. 
The 103 rejection of claim 148  by WO2009145838, Nakamura et al. and US20130130347 is withdrawn in light of the amendment (filed 12/17/2021) of claim 1 from which claim 148 depends. 
Therefore, claims 1-2, 4, 13, 15, 27, 29, 55-56, 58, 68, 70, 140-142, 144-146 and 148 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       


/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
December 29, 2021

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656